Detailed Action
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mattila (US 2007/0021166 A1).
Regarding claim 1, Mattila discloses a non-transitory computer-readable medium storing a video game processing program (Fig. 3) for causing a computer of a server to perform functions comprising controlling progress of a video game using positional information of a user terminal of a user in response to a user operation (¶ [0039]: the player advances the storyline to the next place where the location based game wants to be mapped into the real world), determining a planned position for an event object planned to be placed in a virtual space corresponding to map information on a real space, the event object corresponding to an event being selected based on the user operation (106 - 108), changing a position at which the event object is to be placed or a position of an existing object which has already been placed based on the planned position (112 —> 106) and generating an event in accordance with a positional condition regarding a position of the user terminal and either the position of the event object or the position of the existing object (114).
Regarding claim 2, Mattila discloses wherein the changing the position includes changing either the position at which the event object is to be placed or the position of the existing object based on the planned position in order to set the event object and the existing object apart from each other if it is determined that the event object and the existing object are to be displayed in a manner at least a part of the existing object is to overlap with at least a part of the event object at the planned position (¶ [0026]: reference real-world location and a minimal … distance are stored in the storage component, and the controller is further adapted for determining the distance of the obtained real-world location to the reference real-world location … controller is adapted to verify the obtained real-world location only if the distance is above the minimal … distance).
Regarding claim 3, Mattila discloses specifying a position in the virtual space designated by the user, as the planned position, wherein the changing a position includes changing the position at which the event object is to be placed or the position of the existing object based on the planned position specified (Fig. 2: real-world distance).
Regarding claim 4, Mattila discloses wherein the changing a position includes determining whether any position of the event object or the existing object is to be changed based on a type of the existing object, and changing the position that is determined to be changed based on the planned position (Fig. 2: real-world distance).
Regarding claim 5, Mattila discloses wherein the changing a position includes changing the position at which the event object is to be placed or the position of the existing object based on the planned position if a combination of a type of the event object and a type of the existing object becomes a predetermined combination (¶ [0056]: crypt should be adjacent to the cemetery).
Claims 7 and 8 recite a game processing system and computer-readable medium, respectively, comprising substantially the same features as those in claim 1 above.  They are accordingly rejected for the same reasons given supra.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mattila in view of Tanz (US 2007/0099705 A1).
Regarding claim 6, Tanz suggests—where Mattila does not disclose—reflecting a change result of the position at which the event object is to be placed or the position of the existing object by the changing a position to any of the other users (Fig. 9).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Mattila and Tanz in order to facilitate multiple players to be in a common area in order to meet up (See Mattila ¶ [0056]).
 


 

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715